                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


GRACE DEBELL,                                   ) Civil No. 3:19-cv-00569
                                                )
       Plaintiff,                               )
v.                                              )
                                                ) COMPLAINT AND
ELEVATION MANAGEMENT, LLC                       ) DEMAND FOR JURY TRIAL
                                                )
       Defendant.                               )
                                                )
                                                )
                                                )



       Plaintiff, Grace DeBell (“DeBell” or “Plaintiff”), by and through counsel, brings this

action for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b) against

Elevation Management, LLC (“Elevation” or “Defendant”).

                            NATURE OF PLAINTIFF’S CLAIMS

       1.      Plaintiff brings her FLSA claims pursuant to 29 U.S.C. § 216(b) and seeks to

recover unpaid overtime compensation and statutory penalties during the three-year period

preceding the filing of this Complaint.

       2.      Plaintiff’s FLSA claims result from Defendant’s policy and practice of failing to

pay Plaintiff an overtime premium rate of pay for all hours worked in excess of forty in a

workweek.

                                          THE PARTIES

       3.      Plaintiff is an adult individual who is a resident of Charlotte, North Carolina.

       4.      Plaintiff has been employed by Defendant since on or about December 2016.




       Case 3:19-cv-00569-FDW-DCK Document 1 Filed 10/24/19 Page 1 of 5
       5.      Elevation is a foreign domestic limited liability company, located at 23400

Mercantile Rd., Ste 10, Beachwood, OH 44122-5948, doing business in North Carolina.

                                 JURISDICTION AND VENUE

       6.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for

the claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

       7.      This Court has personal jurisdiction because Defendant conducts business in

Huntersville, North Carolina, which is located within this judicial district.

       8.      Venue is proper in this judicial district because Defendant has substantial business

contacts in this district and because the unlawful acts alleged herein occurred in Huntersville,

North Carolina.

                                 COVERAGE ALLEGATIONS

       9.      At all times hereinafter mentioned, Defendant has been an employer within the

meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       10.     At all times hereinafter mentioned, Defendant has been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       11.     At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any person

and in that the enterprise has had and has an annual gross volume of sales made or business done

of not less than $500,000.



                                                  2

       Case 3:19-cv-00569-FDW-DCK Document 1 Filed 10/24/19 Page 2 of 5
        12.      At all times hereinafter mentioned, Plaintiff was an employee within the meaning

of Section 3(e) of the FLSA, 29 U.S.C. § 203(e).

                            PLAINTIFF’S FACTUAL ALLEGATIONS

        13.      Elevation is a music, sports and event management and production company.

        14.      At all relevant times, Plaintiff was a nonexempt employee within the meaning of

the FLSA and eligible for overtime compensation for all work performed in excess of 40 hours in

a workweek.

        15.      Defendant employed Plaintiff during the FLSA’s statutory period preceding the

filing of this complaint.

        16.      Beginning approximately in December 2016, Defendant began paying Plaintiff a

weekly salary.

        17.      Plaintiff regularly worked in excess of her scheduled workhours during the three-

year period prior to filing this lawsuit. For example, Plaintiff worked between 23.5 and 30.5

hours of overtime during each workweek in October 2017, and between 16 and 41 hours of

overtime during each workweek in September 2018. This example is representative of the

number of overtime hours worked by Plaintiff during the period February 2017 through present.

        18.      Plaintiff estimates she worked more than 1725.5 hours of unpaid overtime during

the three-year period prior to filing this lawsuit.

        19.      Defendant failed to pay Plaintiff the overtime premium required by the FLSA.

        20.      Defendant had knowledge that Plaintiff worked the unpaid overtime hours at issue

in this lawsuit because Defendant frequently assigned Plaintiff to work out of town events

outside her normal work schedule.



                                                      3

       Case 3:19-cv-00569-FDW-DCK Document 1 Filed 10/24/19 Page 3 of 5
        21.     Defendant willfully failed to pay Plaintiff the overtime premium required by the

FLSA.

                                (Violation of FLSA – Overtime)

        22.     Plaintiff incorporates by reference paragraph 1-21 of her Complaint.

        23.     Defendant’s violation of the FLSA arises from its failure to pay all overtime

wages earned by Plaintiff.

        24.     Defendant violated the FLSA by failing to pay Plaintiff an overtime premium rate

of pay for all hours worked in excess of forty in a workweek.

        25.     Defendant violated the FLSA by failing to comply with the timekeeping and

recordkeeping provisions of the FLSA.

        26.     Defendant’s violation of the FLSA was willful.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

   a)           An Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

        unpaid overtime wages due to Plaintiff and for liquidated damages equal in amount to the

        unpaid compensation found due to Plaintiff;

   b)           An Order awarding the costs of this action;

   c)           An Order awarding reasonable attorneys’ fees;

   d)           A Declaration and finding by the Court that Defendant willfully violated

        provisions of the FLSA by failing to comply with the overtime requirements of the

        FLSA;

   e)           An Order awarding pre-judgment and post-judgment interest at the highest rates

        allowed by law; and

                                                 4

        Case 3:19-cv-00569-FDW-DCK Document 1 Filed 10/24/19 Page 4 of 5
  f)           An Order granting such other and further relief as may be necessary and

       appropriate.



                                    JURY TRIAL DEMAND


       Plaintiff demands a trial by jury for all issues of fact.



Respectfully submitted this 24th day of October, 2019.



                                               /s/ Jason S. Chestnut
                                               Philip J. Gibbons, Jr., NCSB #50276
                                               Craig L. Leis NCSB #48582
                                               Geoffrey A. Marcus #54907
                                               Jason S. Chestnut #52066
                                               GIBBONS LEIS, PLLC
                                               14045 Ballantyne Corporate Place, Ste. 325
                                               Charlotte, NC 28277
                                               Telephone:     704-612-0038
                                               Email: phil@gibbonsleis.com
                                                       craig@gibbonsleis.com
                                                       geoffrey@gibbonsleis.com
                                                       jason@gibbonsleis.com

                                               Attorneys for Plaintiff




                                                  5

       Case 3:19-cv-00569-FDW-DCK Document 1 Filed 10/24/19 Page 5 of 5
